Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 02/27/2020 has been entered. Specification has been reviewed and accepted.

Response to Amendment
This Office Action has been issued in response to amendment filed 08/01/2022 

Response to Arguments
Applicant's arguments filed 08/01/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks (numbered as pages 10-11) which recites:

“Applicant submits that Okita would nonetheless teach a system where a query must be transmitted in response to manual activity. However, claim 1 was amended to specify that "a server [is] configured to: receive, from a remote device ... messages while the controller is in the [power-saving state], the ... messages comprising at least one manual user input received by the controller and automatically transmitted to the remote device without transitioning to the second state." In other words, claim 1 was amended to specify that manual user inputs may be received by the controller without triggering a transition from the low-power state to the operational state. Such manual user inputs may instead be provided to the server, which may in turn provide such manual user inputs back to the controller (in the form of the "one or more messages") when the controller does in fact transition to the operational state and requests one or more messages from the server. Accordingly, Okita fails to teach the recited "query," since prior to receiving the query, the server must "receive, from a remote device, one or more messages while the controller is in the first state, the one or more messages comprising at least one manual user input received by the controller and automatically transmitted to the remote device without transitioning to the second state," as recited in amended independent claim 1. Moreover, beyond "manual overrides" and "manual adjustments," Okita fails to particularly point out how Okita might teach a "query indicating a request for the server to transmit messages received by the server while the controller was in the [power-saving state]." Accordingly, Okita fails to disclose, teach, or suggest: 
"a controller configured to ... automatically send a query responsive to transitioning [from a power-saving state] to [an operational state," and 
"a server ... configured to: receive, from a remote device ... messages while the controller is in the [power-saving state], the ... messages comprising at least one manual user input received by the controller and automatically transmitted to the remote device without transitioning to the second state ... and receive [a] query from the controller, the query indicating a request for the server to transmit messages received by the server while the controller was in the [power-saving state]," as recited in amended independent claim 1.”
While Applicant’s comments are well taken and appreciated. Applicant’s arguments regarding the amended limitation “a request for the server to transmit messages received by the server while the controller was in the first state” have been considered but are moot because the new ground of rejection. Regarding Applicant’s arguments regarding the amended limitation “automatically transmitted to the remote device without transitioning to the second state” Examiner points to Okita ([0326] Adjustment actions could depend on whether the manual override was approving or disapproving , [0105] Server 106 may then, … transmit a message to mobile device 105 that asks the user if the server should change the current setpoint, alter the overall programming of the system based upon a new occupancy pattern, etc. Such signaling activity may be conducted via email, text message, pop-up alerts, voice messaging, or other means,  [0223] the server 106 will be able to alert the appropriate responsible person that there is a problem and suggest a possible cause, [0230] the server creates and transmits to the appropriate party a message 3120 alerting the party to the possible problem, [0217] The bi-directional communication between server 106 and thermostat 108 will also allow thermostat 108 to regularly measure and send to server 106 information about the temperature in the conditioned space.). The manual override as the user input received by the controller, which is then automatically sent by the server to the mobile device which would be automatically transmitted to the remote device, and adjustment actions would not happened if the manual override was disapproved meaning the transitioning state would not change to the second state.
Claims 11, and 20 are rejected for similar reasons as those listed above. Additionally, the dependent claims 2-10, and 12-19 are not found allowable for similar reasons, please see the rejection below for a further explanation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations “automatically transmitted to the remote device without transitioning to the second state”, is  not found to have sufficient support in the specification. Applicant points to [0099] - [0101] as having support, however, these paragraph simply describe the thermostat unit receiving messages while offline, and does not specify “without transitioning to the second state”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US20190086110A1 herein Okita), in view of Fisher et al. (US20130211783A1 herein Fisher), further in view of Hanley (US20180132182A1).

Regarding claim 1, Okita teaches  A system for controlling heating, ventilation, or air conditioning (HVAC) equipment, the system comprising: 
a controller configured to control the HVAC equipment ([0014], thermostat configured to control at least one heating , ventilation , and air conditioning ( HVAC ) system), operate in at least one of a first state or a second state, and automatically send a query responsive to transitioning to the second state (query as manual override report [0195] thermostats are capable of explicitly reporting manual overrides, [0231] the server retrieves comparative data from other conditioned spaces that have thermostats that also report to the server, [0304] a manual adjustment informs the thermostat that the current comfort state is “cold” and the current state of the HVAC system is “off,” the agent takes the action of changing the state of the HVAC system to “on.” Such a thermostat is incapable of learning, [0383] server 106 calculates the cooling acclimatization based at least in part on historical outside temperature, humidity, and manually entered thermostat setpoints, [0389] At step 4508, the server 106 records the manual inputs to the thermostat 108 from the occupants). (i.e. when there is a manual override the thermostat automatically reports the manual override to the server, in response to the manual override/ a transition in state since they come together since a manual override changes the state to “on”, therefore the query is the report of the manual override ), wherein the first state is a power-saving state (away mode as power-saving state, [0160] state change to put thermostat 108 in away mode) and the second state is an operational state (home mode as operational state, [0159] thermostat 108 is already set for home or away mode); and 
a server comprising one or more processors ([0079] one or more server computers) configured to: 
receive… one or more messages (messages as parameters from schedule, Fig. 6b ,  [0358] the server retrieves any additional automated setpoint changes C that have been scheduled); 
the one or more messages comprising at least one user input received by the controller and automatically transmitted to the remote device without transitioning to the second state ([0326] Adjustment actions could depend on whether the manual override was approving or disapproving , [0105] Server 106 may then, … transmit a message to mobile device 105 that asks the user if the server should change the current setpoint, alter the overall programming of the system based upon a new occupancy pattern, etc. Such signaling activity may be conducted via email, text message, pop-up alerts, voice messaging, or other means,  [0223] the server 106 will be able to alert the appropriate responsible person that there is a problem and suggest a possible cause, [0230] the server creates and transmits to the appropriate party a message 3120 alerting the party to the possible problem, [0217] The bi-directional communication between server 106 and thermostat 108 will also allow thermostat 108 to regularly measure and send to server 106 information about the temperature in the conditioned space.). (i.e. the manual override as the user input received by the controller, which is then automatically sent by the server to the mobile device which would be automatically transmitted to the remote device, and adjustment actions would not happened if the manual override was disapproved meaning the transitioning state would not change to the second state).
store the one or more messages in a storage table ([0102] The data used to manage the subject invention is stored on one or more servers 106 within one or more databases…the overall database structure 300 may include temperature database 400, thermostat setting database 500); 
receive the query from the controller (query as manual override [0195] thermostats are capable of explicitly reporting manual overrides), the query indicating parameters of the controller and a state of the controller ([0286], a manual temperature adjustment entered at the thermostat is an unambiguous signal indicating that the structure containing the thermostat is occupied) ; 
retrieve, responsive to the query, a first one of the one or more message from the storage table ([0203] in step 1908 the server interprets the overrides in light of the existing programming schedule); 
generate a first message based on the first one of the one or more messages and the query; and transmit the first message to the controller (Fig. 19, [0201] . If a setpoint change is indicated , then in step 1814 the server transmits the setpoint change to the thermostat for execution).
Okita does not teach, receive, from a remote device, one or more messages while the controller is in the first state,… a request for the … to transmit messages received by the …servwhile the controller was in the first state
Fisher teaches receive, from a remote device, one or more messages while the controller is in the first state ([0054] The term “thermostat management system’ can be interchangeably referenced as a "cloud-based management server” for the thermostats, or more simply "cloud server”… thermostat access client 516 is implemented Such that end users operate their Internet-accessible devices (e.g., desktop computers, notebook computers, Internet-enabled mobile devices, cellphones having rendering engines, or the like) that are capable of accessing and interacting with the thermostat management system 506, [0119] “set by Nest Mobile indicating that the setpoint was set by a mobile device such as a mobile phone or tablet device, [0057] In one embodiment, a tablet 518 running the Apple iOS operating system may remotely access to these thermostats through the thermostat management system 506 and thermostat management account using an iOS “app' version of thermostat access client 516. Pairing thermostats with the thermostat management account allows tablet 518 and other computer devices to remotely control, gather data, and generally inter act with thermostats such as thermostat 110 and remote thermostat 112, [0126]  thermostat is set back to an more energy saving setpoint due to non-occupancy, [0035] Sensors incorporated in thermostat 110 may detect occupancy). (i.e. By using the mobile device remotely this means the user can be sending messages to the server while away, when no occupant is sensed the thermostat can go to away mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s teaching of a thermostat unit capable of communicating with one or more servers with Fishers’s teaching of receiving, from a remote device, a change to a parameter of a thermostat unit while the thermostat unit is in a first mode, wherein the first mode is a power-saving mode. The combined teaching provides an expected result of a thermostat unit communicating with a server receiving a parameter change from a remote device. Therefore, one of ordinary skill in the art would be motivated to allow the system to be more flexible allowing the user control when away from the home.
The combination of Okita and Fisher do not teach a request for the … to transmit messages received by the … while the … was in the first state
Hanley teaches a request for the …to transmit messages received by the … while the … was in the first state ([0003] LE devices can be Internet-Of-Things (IoT) enabled devices, [0041] Turning to the communication between LE device 104 a and PN-TSCH device 102 d in FIG. 6, communication period 608 a depicts the period during which LE device 104 a transmits a check-in message 612 to the parent device 102 d and receives an acknowledgment message from the parent device 102 d. Upon waking from a sleep state and synchronizing with the parent device 102 d… The check-in message 612 indicates to the parent device 102 d that the LE device 104 a has woken from a sleep state and is checking for pending messages that may have been queued while the LE device 104 a was in a sleep state. The LE device 104 a transmits the check-in message 612)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s and Fishers’s teaching of a thermostat unit capable of communicating with one or more servers receiving, from a remote device, a change to a parameter of a thermostat unit while the thermostat unit is in a first mode, wherein the first mode is a power-saving mode with Hanley’s teaching of requesting transmitted messages received while the device is in a sleep state . The combined teaching provides an expected result of a thermostat unit communicating with a server receiving a parameter change from a remote device, and requesting transmitted messaged received while the thermostat is in a power-saving mode.  Therefore, one of ordinary skill in the art would be motivated to save power. 

Regarding claim 2, the combination of Okita, Fisher, and Hanley teach The system of Claim 1, wherein the controller is configured to receive a user input indicating a change to a parameter of the controller while the controller is in the first state (Okita, [0286], a manual temperature adjustment entered at the thermostat is an unambiguous signal indicating that the structure containing the thermostat is occupied), and wherein the query further indicates the user input (Okita, query as manual override [0073] manual inputs to interpret manual overrides).

Regarding claim 3, the combination of Okita, Fisher, and Hanley teach The system of Claim 2, wherein generating the first message further comprises: determining whether a change to the parameter of the controller associated with the first one of the one or more messages and the user input received by the controller indicate a similar change to the parameter of the controller; and merging the first one of the one or more messages and the user input based on a determination that the change to the parameter of the controller associated with the first one of the one or more messages and the user input are not the same (Okita, current setting as message, and new setting as user input, Fig. 35, 3626 new setting different from current, 3628 modify thermostat settings, [0250] In step 3626 , the application determines whether the new temperature setting differs from the current setting . If they are the same, the application skips applying changes to the thermostat. If they are different, then in step 3628, the application transmits revised settings to the thermostat). 

Regarding claim 4, the combination of Okita, Fisher, and Hanley teach The system of Claim 3, the one or more processors further configured to: retrieve, responsive to a determination that the change to the parameter of the controller associated with the first one of the one or more messages and the user input are the same, a second one of the one or more message from the storage table; and generate the first message based on the second one of the one or more messages and the query. (Okita, first message as current temperature,  and new setting as user input, Fig. 35, 3626 new setting different from current, 3628 modify thermostat settings, [0250] In step 3626 , the application determines whether the new temperature setting differs from the current setting . If they are the same, the application skips applying changes to the thermostat, [0160] second message as mode change, if the user elects to change the setting…step 1314 server initiates a state change to put thermostat 108 in away mode).

Regarding claim 5, the combination of Okita, Fisher, and Hanley teach The system of Claim 4, wherein the controller is further configured to control the HVAC equipment according to the second message (Okita, [0160] second message as mode change, if the user elects to change the setting…step 1314 server initiates a state change to put thermostat 108 in away mode, [0306] a homeowner has programmed her thermostat to reduce the heating setpoint by 8 degrees while away during the day , and return to the comfort setting of 72 degrees at 7 PM)
Regarding claim 6, the combination of Okita, Fisher, and Hanley teach The system of Claim 1, the one or more processors further configured to receive, from a user device (Okita, [0081] using computer 104 or mobile device 105 , the user initiates connection from his computer 104 or mobile device 105…the user can direct the browser to access information on server 106), an operating schedule for the controller (Okita, Fig. 6b [0108] allows users to establish programming schedules), wherein the controller is further configured to transition to the second state according to the operating schedule (Okita, [0108] when they are scheduled , such as away setting 376 , which begins at approximately 8AM and runs until approximately 5 : 30 PM . When the away setting 376 is highlighted, the user can adjust the starting time and ending time for the setting).

Regarding claim 11, Okita teaches A method of controlling heating, ventilation, and/or air conditioning (HVAC) equipment ([0014], thermostat configured to control at least one heating , ventilation , and air conditioning ( HVAC ) system ), the method comprising: the one or more messages comprising at least one manual user input received by the controller and automatically transmitted to the remote device while remaining in the power-saving state; ([0326] Adjustment actions could depend on whether the manual override was approving or disapproving , [0105] Server 106 may then, … transmit a message to mobile device 105 that asks the user if the server should change the current setpoint, alter the overall programming of the system based upon a new occupancy pattern, etc. Such signaling activity may be conducted via email, text message, pop-up alerts, voice messaging, or other means,  [0223] the server 106 will be able to alert the appropriate responsible person that there is a problem and suggest a possible cause, [0230] the server creates and transmits to the appropriate party a message 3120 alerting the party to the possible problem, [0217] The bi-directional communication between server 106 and thermostat 108 will also allow thermostat 108 to regularly measure and send to server 106 information about the temperature in the conditioned space.). (i.e. the manual override as the user input received by the controller, which is then automatically sent by the server to the mobile device which would be automatically transmitted to the remote device, and adjustment actions would not happen if the manual override was disapproved meaning the state would remain power-saving).
 storing the one or more messages in a storage table ([0102] The data used to manage the subject invention is stored on one or more servers 106 within one or more databases…the overall database structure 300 may include temperature database 400, thermostat setting database 500); automatically sending a query responsive to the controller transitioning into an operational state (query as manual override report [0195] thermostats are capable of explicitly reporting manual overrides, [0231] the server retrieves comparative data from other conditioned spaces that have thermostats that also report to the server, [0304] a manual adjustment informs the thermostat that the current comfort state is “cold” and the current state of the HVAC system is “off,” the agent takes the action of changing the state of the HVAC system to “on.” Such a thermostat is incapable of learning, [0383] server 106 calculates the cooling acclimatization based at least in part on historical outside temperature, humidity, and manually entered thermostat setpoints, [0389] At step 4508, the server 106 records the manual inputs to the thermostat 108 from the occupants). (i.e. when there is a manual override the thermostat automatically reports the manual override to the server, in response to the manual override/ a transition in state since they come together since a manual override changes the state to “on”, therefore the query is the report of the manual override ); receiving the query from the controller (query as manual override report [0195] thermostats are capable of explicitly reporting manual overrides), the query indicating parameters of the controller ([0286] , a manual temperature adjustment entered at the thermostat is an unambiguous signal indicating that the structure containing the thermostat is occupied); retrieving, responsive to the query, a first one of the one or more messages from the storage table ([0203] in step 1908 the server interprets the overrides in light of the existing programming schedule); and transmitting a first message based on the first one of the one or more messages and the query to the controller (Fig. 19, [0201] . If a setpoint change is indicated , then in step 1814 the server transmits the setpoint change to the thermostat for execution).
Okita does not teach receiving, from a remote device, one or more messages indicating changes to parameters of a controller associated with the HVAC equipment while the controller is in a power-saving state;
Fisher teaches receiving, from a remote device, one or more messages indicating changes to parameters of a controller associated with the HVAC equipment while the controller is in a power-saving state ([0054] The term “thermostat management system’ can be interchangeably referenced as a "cloud-based management server” for the thermostats, or more simply "cloud server”… thermostat access client 516 is implemented Such that end users operate their Internet-accessible devices (e.g., desktop computers, notebook computers, Internet-enabled mobile devices, cellphones having rendering engines, or the like) that are capable of accessing and interacting with the thermostat management system 506, [0119] “set by Nest Mobile indicating that the setpoint was set by a mobile device such as a mobile phone or tablet device, [0057] In one embodiment, a tablet 518 running the Apple iOS operating system may remotely access to these thermostats through the thermostat management system 506 and thermostat management account using an iOS “app' version of thermostat access client 516. Pairing thermostats with the thermostat management account allows tablet 518 and other computer devices to remotely control, gather data, and generally inter act with thermostats such as thermostat 110 and remote thermostat 112, [0126]  thermostat is set back to an more energy saving setpoint due to non-occupancy, [0035] Sensors incorporated in thermostat 110 may detect occupancy). (i.e. By using the mobile device remotely this means the user can be sending messages to the server while away, when no occupant is sensed the thermostat can go to away mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s teaching of a thermostat unit capable of communicating with one or more servers with Fishers’s teaching of receiving, from a remote device, a change to a parameter of a thermostat unit while the thermostat unit is in a first mode, wherein the first mode is a power-saving mode. The combined teaching provides an expected result of a thermostat unit communicating with a server receiving a parameter change from a remote device. Therefore, one of ordinary skill in the art would be motivated to allow the system to be more flexible allowing the user control when away from the home.
The combination of Okita and Fisher do not teach a request for the … to transmit messages received by the … while the … was in the first state
Hanley teaches a request for the …to transmit messages received by the … while the … was in the first state ([0003] LE devices can be Internet-Of-Things (IoT) enabled devices, [0041] Turning to the communication between LE device 104 a and PN-TSCH device 102 d in FIG. 6, communication period 608 a depicts the period during which LE device 104 a transmits a check-in message 612 to the parent device 102 d and receives an acknowledgment message from the parent device 102 d. Upon waking from a sleep state and synchronizing with the parent device 102 d… The check-in message 612 indicates to the parent device 102 d that the LE device 104 a has woken from a sleep state and is checking for pending messages that may have been queued while the LE device 104 a was in a sleep state. The LE device 104 a transmits the check-in message 612)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s and Fishers’s teaching of a thermostat unit capable of communicating with one or more servers receiving, from a remote device, a change to a parameter of a thermostat unit while the thermostat unit is in a first mode, wherein the first mode is a power-saving mode with Hanley’s teaching of requesting transmitted messages received while the device is in a sleep state . The combined teaching provides an expected result of a thermostat unit communicating with a server receiving a parameter change from a remote device, and requesting transmitted messaged received while the thermostat is in a power-saving mode.  Therefore, one of ordinary skill in the art would be motivated to save power. 

Regarding claim 12, the combination of Okita, Fisher, and Hanley teach The method of Claim 11, wherein the controller is configured to receive a user input indicating a change to a parameter of the controller while the controller is in the power-saving state (Okita, [0286] a manual temperature adjustment entered at the thermostat is an unambiguous signal indicating that the structure containing the thermostat is occupied), and wherein the query further indicates the user input (Okita, query as manual override report [0073] manual inputs to interpret manual overrides).

Regarding claim 13, the combination of Okita, Fisher, and Hanley teach The method of Claim 11, further comprising: determining whether a change to the parameter of the controller associated with the first one of the one or more messages and the user input received by the controller are the same; and merging the first one of the one or more messages and the user input based on a determination that the change to the parameter of the controller associated with the first one of the one or more messages and the user input are not the same (Okita, current setting as message, and new setting as user input, Fig. 35, 3626 new setting different from current, 3628 modify thermostat settings, [0250] In step 3626 , the application determines whether the new temperature setting differs from the current setting . If they are the same, the application skips applying changes to the thermostat. If they are different, then in step 3628, the application transmits revised settings to the thermostat).

Regarding claim 14, the combination of Okita, Fisher, and Hanley teach The method of Claim 13, further comprising retrieving, responsive to a determination that the change to the parameter of the controller associated with the first one of the one or more messages and the user input are the same, a second one of the one or more message from the storage table, wherein the first message is based on the second one of the one or more messages and the query (Okita, first message as current temperature,  and new setting as user input, Fig. 35, 3626 new setting different from current, 3628 modify thermostat settings, [0250] In step 3626 , the application determines whether the new temperature setting differs from the current setting . If they are the same, the application skips applying changes to the thermostat, [0160] second message as mode change, if the user elects to change the setting…step 1314 server initiates a state change to put thermostat 108 in away mode).

Regarding claim 15, the combination of Okita, Fisher, and Hanley teach The method of Claim 11, the controller configured to control the HVAC equipment, the method further comprising controlling, by the controller, the HVAC equipment based on the first message (Okita, [0160] second message as mode change, if the user elects to change the setting…step 1314 server initiates a state change to put thermostat 108 in away mode, [0306] a homeowner has programmed her thermostat to reduce the heating setpoint by 8 degrees while away during the day , and return to the comfort setting of 72 degrees at 7 PM).

Regarding claim 16, the combination of Okita, Fisher, and Hanley teach The method of Claim 11, further comprising receiving, from a user device (Okita, [0081] using computer 104 or mobile device 105 , the user initiates connection from his computer 104 or mobile device 105…the user can direct the browser to access information on server 106), an operating schedule for the controller (Okita, Fig. 6b [0108] allows users to establish programming schedules), wherein the controller is configured to transition to the operational state from a power-saving state according to the operating schedule (Okita, [0108] when they are scheduled , such as away setting 376 , which begins at approximately 8AM and runs until approximately 5 : 30 PM . When the away setting 376 is highlighted, the user can adjust the starting time and ending time for the setting).

Claims 7, 9, and 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US20190086110A1 herein Okita), in view of Fisher et al. (US20130211783A1 herein Fisher), further in view of Hanley (US20180132182A1), and further in view of Quam et al. (US20150159901A1 herein Quam).

Regarding claim 7, the combination of Okita, Fisher, and Hanley teach the system of Claim 1, the one or more processors further configured to transmit, to the controller (Okita [0201] the server transmits the setpoint change to the thermostat for execution).
Okita does not teach an indication of a remaining number of the one or more messages stored in the storage table.  
Quam teaches an indication of a remaining number of the one or more messages stored in the storage table (Quam, Fig. 19F number of unread messages, [0113] processor 64 may store information within the memory 72, and may subsequently retrieve the stored information from the memory 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of the server transmitting to the thermostat with Quam’s teaching of use indicating the number of unread messages, as above cited. The combined teaching provides an expected result of the server transiting the number of unread messages to the thermostat. Therefore, one of ordinary skill in the art would be motivated to make sure the thermostat has executed all commands to improve the comfort level of the occupant.

Regarding claim 9, the combination of Okita, Fisher, and Hanley teach the system of Claim 1.
Okita does not teach wherein the one or more messages are stored in the storage table with a timestamp that indicates when each of the one or more messages was received.
Quan teaches wherein the one or more messages are stored in the storage table with a timestamp that indicates when each of the one or more messages was received [0281] each message includes a message description and a time stamp, [0113] processor 64 may store information within the memory 72, and may subsequently retrieve the stored information from the memory 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of the system for controlling HVAC equipment with Quam’s teaching of a timestamp, as above cited. The combined teaching provides an expected result of messages with timestamps in a system for controlling HVAC equipment. Therefore, one of ordinary skill in the art would be motivated to make sure the messages are processed in an orderly fashion.

Regarding claim 17, the combination of Okita, Fisher, and Hanley teach the method of Claim 11, further comprising transmitting, to the controller,
Okita does not teach an indication of a remaining number of the one or more messages stored in the storage table.
Quan teaches an indication of a remaining number of the one or more messages stored in the storage table (Fig. 19F number of unread messages, [0113] processor 64 may store information within the memory 72, and may subsequently retrieve the stored information from the memory 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of the server transmitting to the thermostat with Quam’s teaching of use indicating the number of unread messages, as above cited. The combined teaching provides an expected result of the server transiting the number of unread messages to the thermostat. Therefore, one of ordinary skill in the art would be motivated to make sure the thermostat has executed all commands to improve the comfort level of the occupant.

Regarding claim 19, the combination of Okita, Fisher, and Hanley teach The method of Claim 11, 
Okita does not teach wherein the one or more messages are stored in the storage table with a timestamp that indicates when each of the one or more messages was received.
Quam teaches [0281] each message includes a message description and a time stamp, [0113] processor 64 may store information within the memory 72, and may subsequently retrieve the stored information from the memory 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of the system for controlling HVAC equipment with Quam’s teaching of a timestamp, as above cited. The combined teaching provides an expected result of messages with timestamps in a system for controlling HVAC equipment. Therefore, one of ordinary skill in the art would be motivated to make sure the messages are processed in an orderly fashion.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US20190086110A1 herein Okita), in view of Fisher et al. (US20130211783A1 herein Fisher), further in view of Hanley (US20180132182A1)and further in view of Buda et al. (US20160223215 A1, herein Buda)

Regarding claim 10, Okita teaches the system of Claim 1, wherein the server is a cloud based server ([0007] Fig.2, servers communicating with the thermostat via a network).
Okita does not teach the server receives and transmits data in according to hypertext transfer protocol secure (HTTPS).
Buda teaches the server receives and transmits data in according to hypertext transfer protocol secure (HTTPS) ([0216] the information server may support secure communication protocols such as, but not limited to…Secure HyperText Transfer Protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of a cloud based server with Buda’s teaching of using HTTPS, as above cited. The combined teaching provides an expected result of cloud based server using HTTPS. Therefore, one of ordinary skill in the art would be motivated to communicate with the remote server and thermostat securely.

Claims 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US20190086110A1 herein Okita), in view of Fisher et al. (US20130211783A1 herein Fisher), further in view of Hanley (US20180132182A1) further in view of Quam et al. (US20150159901A1, herein Quam), and in further view of McPherson (US20150045959A1, herein McPherson)


Regarding claim 8, the combination of Okita, Fisher, and Quam teach The system of Claim 7, wherein … is configured to enter the first state responsive to an indication that there are no remaining messages of the one or more messages stored in the storage table (Okita, Fig. 35, 3630 sleep to next iteration, [0249] the control program determines whether other algorithms that have higher precedence than the ramped setpoint algorithm are to be run. If another algorithm is to be run prior to the ramped setpoint algorithm, then the other program is executed in step 3608. If there are no alternate algorithms that should precede the ramped setpoint application then in step 3610, the control program determines whether the thermostat has been assigned to execute the ramped setpoint program. If not, the control program skips the remaining actions in the current iteration [0250] In step 3626, the application determines whether the new temperature setting differs from the current setting. If they are the same, the application skips applying changes to the thermostat. If they are different, then in step 3628, the application transmits revised settings to the thermostat. In step 3630, the application then hibernates for the specified duration until it is invoked again by beginning at step 3602 again). (i.e. once step 3618 Run N-phase core algorithm runs  the ramped setpoint algorithm is ran that means there are no more algorithms/messages left since it is the lowest priority and then enters a power saving state / hibernates)
The combination of Okita, Fisher, and Quam do not teach controller is configured to enter the first state responsive to an indication that there are no remaining messages…
McPherson teaches controller is configured to enter the first state responsive to an indication that there are no remaining messages… ([0029] On the next heartbeat, the gateway 12 notifies the thermostat that data exists on the server whereby it can be retrieved by the thermostat and the thermostat wakes up. This "mailbox method" allows the thermostat to remain in deep sleep as long as no data is available or ready from the server. [0035] When there is a data exchange from the cloud server 11, the thermostat 10 will remain in an active (high power) state for a short time period while awaiting further transactions. This online session can be left open until the data is no longer being received by the cloud server 11. Thereafter, the thermostat 10 goes back to the default polling rate and deep sleep modes (low power, passive, quiescent state))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of an application on the server hibernating when there are no remaining messages with McPherson’s teaching of a thermostat that is sleeping when there are no messages from the server, as above cited. The combined teaching provides an expected result of when there are no remaining messages the application on the server hibernates and when there is no data available from the server the thermostat would be in a sleeping mode. Therefore, one of ordinary skill in the art would be motivated to save power by allowing the thermostat to be in a power saving mode when there are no messages to address. 

Regarding claim 18, the combination of Okita, Fisher, and Quan teach The method of Claim 17, wherein the controller is configured to enter a power- saving state responsive to an indication that there are no remaining messages of the one or more messages stored in the storage table (Okita, Fig. 35, 3630 sleep to next iteration, [0249] the control program determines whether other algorithms that have higher precedence than the ramped setpoint algorithm are to be run. If another algorithm is to be run prior to the ramped setpoint algorithm, then the other program is executed in step 3608. If there are no alternate algorithms that should precede the ramped setpoint application then in step 3610, the control program determines whether the thermostat has been assigned to execute the ramped setpoint program. If not, the control program skips the remaining actions in the current iteration [0250] In step 3626, the application determines whether the new temperature setting differs from the current setting. If they are the same, the application skips applying changes to the thermostat. If they are different, then in step 3628, the application transmits revised settings to the thermostat. In step 3630, the application then hibernates for the specified duration until it is invoked again by beginning at step 3602 again). (i.e. once step 3618 Run N-phase core algorithm runs  the ramped setpoint algorithm is ran that means there are no more algorithms/messages left since it is the lowest priority and then enters a power saving state / hibernates)
The combination of Okita, Fisher, and Quam do not teach controller is configured to enter the first state responsive to an indication that there are no remaining messages…
McPherson teaches controller is configured to enter the first state responsive to an indication that there are no remaining messages… ([0029] On the next heartbeat, the gateway 12 notifies the thermostat that data exists on the server whereby it can be retrieved by the thermostat and the thermostat wakes up. This "mailbox method" allows the thermostat to remain in deep sleep as long as no data is available or ready from the server. [0035] When there is a data exchange from the cloud server 11, the thermostat 10 will remain in an active (high power) state for a short time period while awaiting further transactions. This online session can be left open until the data is no longer being received by the cloud server 11. Thereafter, the thermostat 10 goes back to the default polling rate and deep sleep modes (low power, passive, quiescent state))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of an application on the server hibernating when there are no remaining messages with McPherson’s teaching of a thermostat that is sleeping when there are no messages from the server, as above cited. The combined teaching provides an expected result of when there are no remaining messages the application on the server hibernates and when there is no data available from the server the thermostat would be in a sleeping mode. Therefore, one of ordinary skill in the art would be motivated to save power by allowing the thermostat to be in a power saving mode when there are no messages to address. 

Regarding claim 20, Okita teaches A controller capable of communicating with one or more servers ([0201] server transmits the setpoint change to the thermostat for execution), the controller comprising: electronics configured to: …and wherein the change to the parameter is based on a manual user input received by the controller and automatically transmitted to the remote device while remaining in the first mode ([0326] Adjustment actions could depend on whether the manual override was approving or disapproving , [0105] Server 106 may then, … transmit a message to mobile device 105 that asks the user if the server should change the current setpoint, alter the overall programming of the system based upon a new occupancy pattern, etc. Such signaling activity may be conducted via email, text message, pop-up alerts, voice messaging, or other means,  [0223] the server 106 will be able to alert the appropriate responsible person that there is a problem and suggest a possible cause, [0230] the server creates and transmits to the appropriate party a message 3120 alerting the party to the possible problem, [0217] The bi-directional communication between server 106 and thermostat 108 will also allow thermostat 108 to regularly measure and send to server 106 information about the temperature in the conditioned space.). (i.e. the manual override as the user input received by the controller, which is then automatically sent by the server to the mobile device which would be automatically transmitted to the remote device, and adjustment actions would not happen if the manual override was disapproved meaning mode would remain in power saving); automatically transmit a query to one of the one or more servers responsive to the controller entering a second mode (query as manual override report [0195] thermostats are capable of explicitly reporting manual overrides, [0231] the server retrieves comparative data from other conditioned spaces that have thermostats that also report to the server, [0304] a manual adjustment informs the thermostat that the current comfort state is “cold” and the current state of the HVAC system is “off,” the agent takes the action of changing the state of the HVAC system to “on.” Such a thermostat is incapable of learning, [0383] server 106 calculates the cooling acclimatization based at least in part on historical outside temperature, humidity, and manually entered thermostat setpoints, [0389] At step 4508, the server 106 records the manual inputs to the thermostat 108 from the occupants). (i.e. when there is a manual override the thermostat automatically reports the manual override to the server, in response to the manual override/ a transition in state since they come together since a manual override changes the state to “on”, therefore the query is the report of the manual override ), wherein the second mode is an operational mode; (home mode as second mode, [0286]  a manual temperature adjustment entered at the thermostat is an unambiguous signal indicating that the structure containing the thermostat is occupied); retrieve, responsive to the query, a first message from the one of the one or more servers ([0201] if a setpoint change is indicated, then in step 1814 the server transmits the setpoint change to the thermostat for execution, [0196] manual setpoint changes (as, for example, entered by pushing the “up” or “down” arrow on the control panel of the device). (i.e. in response to a manual override report the server transmits the setpoint change which is the first message to the thermostat to be executed).  control heating, ventilation, or air conditioning equipment based on the first message from the one of the one or more servers, the first message comprising the change to the parameter of the controller ([0201] if a setpoint change is indicated, then in step 1814 the server transmits the setpoint change to the thermostat for execution, [0030] HVAC system includes a source of heating or cooling and a ventilation fan); messages stored on the server ([0102] The data used to manage the subject invention is stored on one or more servers 106 within one or more databases…the overall database structure 300 may include temperature database 400, thermostat setting database 500) and enter the first mode responsive to an indication that there are no messages to be received (Okita, Fig. 35, 3630 sleep to next iteration, [0249] the control program determines whether other algorithms that have higher precedence than the ramped setpoint algorithm are to be run. If another algorithm is to be run prior to the ramped setpoint algorithm, then the other program is executed in step 3608. If there are no alternate algorithms that should precede the ramped setpoint application then in step 3610, the control program determines whether the thermostat has been assigned to execute the ramped setpoint program. If not, the control program skips the remaining actions in the current iteration [0250] In step 3626, the application determines whether the new temperature setting differs from the current setting. If they are the same, the application skips applying changes to the thermostat. If they are different, then in step 3628, the application transmits revised settings to the thermostat. In step 3630, the application then hibernates for the specified duration until it is invoked again by beginning at step 3602 again). (i.e. once step 3618 Run N-phase core algorithm runs  the ramped setpoint algorithm is ran that means there are no more algorithms/messages left since it is the lowest priority and then enters a power saving state / hibernates).
Okita does not teach receive, from a remote device, a change to a parameter of a controller while the controller is in a first mode, wherein the first mode is a power-saving mode; determine a remaining number of messages to be received;
Fisher teaches receive, from a remote device, a change to a parameter of a controller while the controller is in a first mode, wherein the first mode is a power-saving mode ([0054] The term “thermostat management system’ can be interchangeably referenced as a "cloud-based management server” for the thermostats, or more simply "cloud server”… thermostat access client 516 is implemented Such that end users operate their Internet-accessible devices (e.g., desktop computers, notebook computers, Internet-enabled mobile devices, cellphones having rendering engines, or the like) that are capable of accessing and interacting with the thermostat management system 506, [0119] “set by Nest Mobile indicating that the setpoint was set by a mobile device such as a mobile phone or tablet device, [0057] In one embodiment, a tablet 518 running the Apple iOS operating system may remotely access to these thermostats through the thermostat management system 506 and thermostat management account using an iOS “app' version of thermostat access client 516. Pairing thermostats with the thermostat management account allows tablet 518 and other computer devices to remotely control, gather data, and generally inter act with thermostats such as thermostat 110 and remote thermostat 112, [0126]  thermostat is set back to an more energy saving setpoint due to non-occupancy, [0035] Sensors incorporated in thermostat 110 may detect occupancy,). (i.e. By using the mobile device remotely this means the user can be sending messages to the server while away, when no occupant is sensed the thermostat can go to away mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s teaching of a thermostat unit capable of communicating with one or more servers with Fishers’s teaching of receiving, from a remote device, a change to a parameter of a thermostat unit while the thermostat unit is in a first mode, wherein the first mode is a power-saving mode. The combined teaching provides an expected result of a thermostat unit communicating with a server receiving a parameter change from a remote device. Therefore, one of ordinary skill in the art would be motivated to allow the system to be more flexible allowing the user control when away from the home.
The combination of Okita and Fisher do not teach a request for the … to transmit messages received by the … while the … was in the first state… determine a remaining number of messages to be received
Hanley teaches a request for the … to transmit messages received by the … while the … was in the first state ([0003] LE devices can be Internet-Of-Things (IoT) enabled devices, [0041] Turning to the communication between LE device 104 a and PN-TSCH device 102 d in FIG. 6, communication period 608 a depicts the period during which LE device 104 a transmits a check-in message 612 to the parent device 102 d and receives an acknowledgment message from the parent device 102 d. Upon waking from a sleep state and synchronizing with the parent device 102 d… The check-in message 612 indicates to the parent device 102 d that the LE device 104 a has woken from a sleep state and is checking for pending messages that may have been queued while the LE device 104 a was in a sleep state. The LE device 104 a transmits the check-in message 612)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s and Fishers’s teaching of a thermostat unit capable of communicating with one or more servers receiving, from a remote device, a change to a parameter of a thermostat unit while the thermostat unit is in a first mode, wherein the first mode is a power-saving mode with Hanley’s teaching of requesting transmitted messages received while the device is in a sleep state . The combined teaching provides an expected result of a thermostat unit communicating with a server receiving a parameter change from a remote device, and requesting transmitted messaged received while the thermostat is in a power-saving mode.  Therefore, one of ordinary skill in the art would be motivated to save power. 

Quam teaches determine a remaining number of messages to be received (Fig. 19F number of unread messages, [0113] processor 64 may store information within the memory 72, and may subsequently retrieve the stored information from the memory 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of a thermostat unit capable of communicating with one or more servers with Quam’s teaching of use indicating the number of unread messages, as above cited. The combined teaching provides an expected result of a thermostat unit communicating with a server the number of unread messages. Therefore, one of ordinary skill in the art would be motivated to make sure the thermostat has executed all commands to improve the comfort level of the occupant.
The combination of Okita, Fisher, Hanley, and Quam do not teach controller is configured to enter the first state responsive to an indication that there are no remaining messages…
McPherson teaches controller is configured to enter the first state responsive to an indication that there are no remaining messages… ([0029] On the next heartbeat, the gateway 12 notifies the thermostat that data exists on the server whereby it can be retrieved by the thermostat and the thermostat wakes up. This "mailbox method" allows the thermostat to remain in deep sleep as long as no data is available or ready from the server. [0035] When there is a data exchange from the cloud server 11, the thermostat 10 will remain in an active (high power) state for a short time period while awaiting further transactions. This online session can be left open until the data is no longer being received by the cloud server 11. Thereafter, the thermostat 10 goes back to the default polling rate and deep sleep modes (low power, passive, quiescent state))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita’s  teaching of an application on the server hibernating when there are no remaining messages with McPherson’s teaching of a thermostat that is sleeping when there are no messages from the server, as above cited. The combined teaching provides an expected result of when there are no remaining messages the application on the server hibernates and when there is no data available from the server the thermostat would be in a sleeping mode. Therefore, one of ordinary skill in the art would be motivated to save power by allowing the thermostat to be in a power saving mode when there are no messages to address. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117